 



Exhibit 10.1

FIRSTMERIT CORPORATION
EXECUTIVE CASH INCENTIVE PLAN



I.   TERM OF THE PLAN       The FirstMerit Corporation Executive Cash Incentive
Plan (the “Plan”) is effective beginning January 1, 2005, and will remain in
effect until terminated by the Compensation Committee of the Board of Directors
of FirstMerit Corporation (“FirstMerit”).   II.   PLAN OBJECTIVES      
FirstMerit is making available to eligible executive officers of FirstMerit and
its subsidiaries, through this Plan, compensation designed to foster superior
financial results for FirstMerit by encouraging executive officers to meet or
exceed stated goals. The objectives of the Plan are:



  1.   Foster superior financial results, producing a financial benefit to
FirstMerit shareholders;     2.   Motivate and reward executives toward superior
financial performance by FirstMerit; and     3.   Retain key executive talent in
order to achieve stated financial objectives and continue long-term growth of
FirstMerit.



III.   ELIGIBILITY       All employee members of the Executive Committee of
officers and certain other employees approved by the Compensation Committee for
eligibility shall be entitled to participate in the Plan.   IV.   PLAN ELEMENTS
      Each executive will be required to attain goals in both corporate and
individual performance categories in order to receive compensation under the
Plan. Each year in the first quarter of the calendar year, (i) the Chief
Executive Officer will determine the specific individual performance goals for
each participant, and (ii) the Compensation Committee of the Board of Directors,
taking into consideration recommendations by the Chief Executive Officer, will
determine the corporate performance goals, the weighting between the corporate
and individual categories, and the percentage amounts to be paid

 



--------------------------------------------------------------------------------



 



    for attainment of all goals, subject to approval by the Board of Directors.
Goals and payment amounts for the Chief Executive Officer will be determined by
the Compensation Committee, subject to approval by the full Board of Directors,
with the Chief Executive Officer abstaining from discussion and voting.      
There are five tiers within each of the corporate and individual categories:



  •   threshold     •   intermediate     •   target     •   high     •   maximum



    Each tier within each category will have a stated goal. The corporate
category goals will be aligned with the corporate business plan objectives and
defined in terms of FirstMerit’s earnings per share, including the accrual for
Plan payments in the calculation of earnings per share and calculating the
earnings per share in accordance with generally accepted accounting principles.
      The individual category goals will be based upon financial and project
goals established for the individual based on the individual’s area of
responsibility.       The corporate category goal must be achieved at the
threshold level or better for an executive to receive any payment under the
corporate category, and an executive must attain his or her individual
performance goal at the threshold level or better in order to receive any
payment under the individual category. If performance goals are achieved between
tiers within either category, a prorated payment will be made.      
Notwithstanding anything else in this Section IV or elsewhere in the Plan, in
its sole discretion, the Compensation Committee may adjust any one or more award
amounts before or after the calendar year end, change goals or waive any
requirements for awards pursuant to the Plan. The terms of the Plan shall not be
deemed to grant any employee an entitlement to payment under the Plan.   V.  
PAYMENTS       Payments under the Plan are based on the corporate and individual
performance for each calendar year and will be made within the first quarter of
the following calendar year upon approval by the Compensation Committee.   VI.  
NEWLY HIRED, TRANSFERRED, PROMOTED AND TERMINATED PARTICIPANTS       If a
participant is transferred or promoted or becomes totally disabled before the
last day of the calendar year, the participant will be eligible to receive
payment under the Plan if

 



--------------------------------------------------------------------------------



 



    the participant is employed on the last day of the calendar year and if the
stated goals have been achieved by the last day of the calendar year, as such
goals may be revised for the individual based upon a change in position. Payment
will be prorated based upon the tenure of the executive in the eligible
position.       If the participant’s employment is terminated before the payment
date for any reason other than retirement, the executive will not be eligible
for any payment under the Plan.       If the participant retires (as retirement
is defined under the FirstMerit benefit plan providing for the earliest possible
retirement) effective before the end of the calendar year, the participant will
not be entitled to payment under the Plan. If the participant retires effective
at any time after the end of the calendar year, the retiring participant will be
entitled to payment in accordance with the terms of the Plan.       FirstMerit
reserves the right to withhold payments to any participant under the Plan based
on a participant’s violation of any of FirstMerit’s policies and procedures, as
determined by the Compensation Committee.   VII.   OTHER EMPLOYEE BENEFITS      
Benefits to executives under other benefit plans will not be affected by
payments under this Plan to the extent benefits under the other plans are based
upon base salary, but will be affected by payments under this Plan to the extent
benefits under the other plans are based upon Form W-2 earnings. FirstMerit
retains the right to amend, cancel or change any other benefit plans.   VIII.  
AMENDMENT AND ADMINISTRATION OF THE PLAN       The Plan may be terminated or
amended by the recommendation of the Compensation Committee, subject to the
approval of the Board of Directors. Any question of interpretation of the Plan
will be determined by the Compensation Committee. The Executive Vice President
of Human Resources and the Manager of Compensation are responsible for
administering the Plan in accordance with the terms of the Plan and the goals
and payments determined annually by the recommendation of the Compensation
Committee and approval of the Board of Directors.

 